Name: Decision of the EEA Joint Committee No 37/95 of 22 June 1995 amending Annex I to the EEA Agreement (Veterinary and phytosanitary matters)
 Type: Decision
 Subject Matter: technology and technical regulations;  food technology;  European construction;  agricultural activity;  health
 Date Published: 1996-06-13

 13.6.1996 EN Official Journal of the European Communities L 140/32 DECISION OF THE EEA JOINT COMMITTEE No 37/95 of 22 June 1995 amending Annex I to the EEA Agreement (Veterinary and phytosanitary matters) THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, amended by the Protocol adjusting the Agreement, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex I to the Agreement was last amended by Decision of the EEA Joint Committee No 4/95 (1); Whereas Commission Directive 94/41/EC of 18 July 1994 amending Council Directive 70/524/EEC concerning additives in feedingstuffs (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 1 (Council Directive 70/524/EEC) of Chapter II of Annex I to the Agreement, before the adaptation:  394 L 0041: Commission Directive 94/41/EC of 18 July 1994 (OJ No L 209, 12. 8. 1994, p. 18). Article 2 The texts of Directive 94/41 /EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 July 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section and the EEA Supplement to the Official Journal of the European Communities. Done at Brussels, 22 June 1995. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 47, 2. 3. 1995, p. 24. (2) OJ No L 209, 12. 8. 1994, p. 18.